                                United States District Court
                              Western District of North Carolina
                                     Asheville Division

 William Orr,                             )           JUDGMENT IN CASE
                                          )
                 Plaintiff,               )         1:19-cv-00226-MOC-WCM
                                          )
                    vs.                   )
                                          )
 U.S. EPA,                                )
                                          )
                Defendants.               )

DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 15, 2020 Order.

                                                 May 15, 2020




     Case 1:19-cv-00226-MOC-WCM Document 54 Filed 05/15/20 Page 1 of 1
